                                 Case 3:19-cr-00381-CRB Document 181 Filed 03/13/20 Page 1 of 2

AO 257 (Rev. 6/78)


         DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S, DISTRICT COURT
 BY:   n      coMpLAtNT E rruroRuRrroN E truorcruerur                                                          Name of District Court, and/or Judge/Magistrate Location

              OFFENSE CHARGED
                                       E supeRseorruo                                                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                             SAN FRANCISCO DIVISION
 2l   U.S.C. S 843(b) -     lllegal Use of a Communication Facility        E      P"tty

                                                                           !      Hainor                DEFENDANT - U.S
                                                                                  Misde-
                                                                           I- I   ,"rno,.                 ERIC MONTOYA MARQUEZ
                                                                                                    )
                                                                           []     retony
                                                                                                         DISTRICT COURT NUMBER                       t/4fr
PENALTY:         Maximum 4 years imprisonment;                                                                                                               7e
                 Maximum 5250,000 fine;                                                                   19-0381-12 CRB                                          ?oeo
                 Maximum of 1 year of supervised release;                                                                                                    r-
                 5   1   00 special assessment.


                                                                                                                                    DEFENDANT
                                     PROCEEDING                                                               IS /VOTIN CUSTODY
                                                                                                               Has not been arrested, pending outcome this proceeding
  Name of Complaintant Agency, or Person (& Title, if any)                                          1)   E     tf not detained give date any prior
                                                                                                               summons was served on above charges
                                               DEA
         person is awaiting trial in another Federal or State Court,                                2)!        tsaFugitive
         give name of court

                                                                                                    3)   fi    ts on Bail or Release from (show District)

                                                                                                                                NDCA (on this charge)
         this person/proceeding is transferred from another district
  n      per (circle one) FRCrp 2Q,21, or 40. Show District
                                                                                                              IS IN CUSTODY
                                                                                                   a)    !     On this charge
        this is a reprosecution of
        charges previously dismissed                                                                5)   !     On another convictlon
                                                                         SHOW
                                                                                                                                               ) fl                    I
        which were dismissed on motion                                                                                                                       Federal       State
        of:                                                            DOCKET NO.
                                                                                                   6)    !     Awaiting trial on other charges
         f]   u.s.ArroRNEY                f]      DEFENSE
                                                                                                               lf answer to (6) is "Yes", show name of institution

        this prosecution relates to a                                                                                                   r    lf "Yes"
  fl    RendinO case involving this same                                                                 Has detainer    I    Yes
                                                                                                                                        Jl
                                                                                                                                             give date
        defendant                                                      MAGISTRATE                        been fited?
                                                                         CASE NO.
                                                                                                                         E    No             fired
                                                                                                         DATE OF                     Month/Dayf/ear
        prior proceedings or appearance(s)
                                                                                                         ARREST
                                                                                                                         )
  I     before U.S. Magistrate regarding this
                                                                      19-71162T'H
        defendant were recorded under                                                                    Or... if Arresting Agency & Warrant were nol

Name and Office of Person                                                                                DATE TRANSFERRED                            Month/Dayl/ear
Furnishing lnformation on this form                      DAVID L. ANDERSON                               TO U.S. CUSTODY                )
                                     E]U.S. Attorney        I   Other U.S. Agency

Name of Assistant U.S                                                                                    !     This report amends AO 257 previously submitted
Attorney (if assigned)                              SAILAJA M. PAIDIPAry

                                                                ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:

         E    SUMMONS                I    NOPROCESS.            E WARRANT                  BailAmount:
         If Summons, complete following:
                                                                                           " ltVhere defendant previously apprehended on complaint, no new summons or
         !    Arraignment            !
                             lnitial Appearance
                                                                                           wanant needed, since Magistrate has scheduled arraignment
         Defendant Address:

                                                                                           Date/Time:                                   Before Judge:


         Comments
                  Case 3:19-cr-00381-CRB Document 181 Filed 03/13/20 Page 2 of 2




     1   DAVrD L. ANDERSON (CABN 149604)
         United States Attorney
 2                                                                                          OFW,
 a
 J

 4

 5                                                                                *n*Eit,li#iiir,rsr,,
 6

 7

 8

 9                                        UNITED STATES DISTzuCT COURT

10                                      NORT}IERN DISTRICT OF CALIFORNIA

11                                             SAN FRANCISCO DIVISION

t2       LTNITED STATES OF AMERICA,                        ) CASE NO. 19-0381-12 CRB
                                                           )
t3              Plaintiff,                                 )
                                                           ) VIOLATION: 21 U.S.C. $ 843(b)         -   Illegal Use of a
l4          v                                              ) Communications Facility
                                                           )
15       ERIC MONTOYA MARQUEZ                              )
                                                           )
t6              Defendant.
l7
18                                      SUPERSEDINGI NFORMATION
19       The United States Attorney charges:

20              On January 16,2019, in the Northem District of Califomia and elsewhere, the defendant,

21                                             ERIC MONTOYA MARQUEZ,

22       did knowingly and intentionally use a communication facility in committing, causing and facilitating the

L)       commission of an act constituting a felony under Tille 2l , Subchapter I, in violation of Title   21 ,   United

24       States Code, Section 843(b).

                    blttlUt+

                                                                tu
25       DArED:                                                DAVID L. ANDERSON
                                                               United States Attorney
26

27
                                                               SAILAJA M. PAIDIPATY
28                                                             Assistant United States Attorney


         INFORMATION
